Exhibit 10.1

 

LOGO [g805202g89v01.jpg]

September 16, 2019

Ovid Therapeutics Inc.

1460 Broadway, Suite 15044

New York, NY, 10036

 

  Re:

3(a)(9) Exchange Agreement

Ladies and Gentlemen:     

This letter agreement (the “Agreement”) confirms the agreement of Ovid
Therapeutics Inc., a Delaware corporation (the “Company”), and the holders of
the Common Stock listed on Schedule I attached hereto (the “Stockholders”),
pursuant to which the Stockholders have agreed to exchange an aggregate of
1,262,000 shares (the “Shares”) of Common Stock, par value $0.001 per share (the
“Common Stock”), beneficially owned by the Stockholders in consideration for a
total of 1,262 shares of Series A Preferred Stock of the Company (the “Preferred
Shares”), which shall have the rights, preferences and privileges set forth in
the Amended and Restated Certificate of Designation set forth on Exhibit A
attached hereto (the “COD”). The Preferred Shares will be convertible into a
total of 1,262,000 shares of Common Stock (subject to adjustment as provided in
the COD), subject to beneficial ownership conversion limitations set forth in
the COD.

In consideration of the foregoing, the Company and the Stockholders agree as
follows:

(1)    No later than the close of business on the second business day after the
date hereof (the “Closing Date”) and subject to the satisfaction or waiver of
the conditions set forth herein, the Stockholders shall exchange the Shares for
the Preferred Shares (the “Exchange”) in the respective amounts listed on
Schedule I. The Exchange shall be consummated pursuant to Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”). On the Closing Date:
(a) the Company shall file the COD with the Secretary of State of the State of
Delaware; (b) the Company and the Stockholders shall jointly and irrevocably
instruct Computershare Trust Company, N.A. (the “Transfer Agent”) to cancel the
direct registration book-entry statements from the Transfer Agent evidencing the
Shares; and (c) the Company shall irrevocably instruct the Transfer Agent to
issue and deliver to the Stockholders the Preferred Shares in book-entry form,
in the amounts and in the names set forth on Schedule I.

(2)    The Company represents and warrants to each Stockholder as follows:

(a)    Neither the Company nor any of its affiliates nor any person acting on
behalf of or for the benefit of any of the forgoing, has paid or given, or
agreed to pay or give, directly or indirectly, any commission or other
remuneration (within the meaning of Section 3(a)(9) of the Securities Act and
the rules and regulations of the Commission promulgated thereunder) for
soliciting the Exchange. Assuming the representations and warranties of the
Stockholders contained herein are true and complete, the Exchange will qualify
for the registration exemption contained in Section 3(a)(9) of the Securities
Act.

(b)    It has the requisite corporate power and authority to enter into this
Agreement and to consummate the Exchange and such transactions shall not
contravene any contractual, regulatory, statutory or other obligation or
restriction applicable to the Company.

(c)    It has reserved a sufficient number of shares of Common Stock as may be
necessary to fully permit the conversion of the Preferred Shares and the
issuance of the Common Stock issuable upon conversion of the Preferred Shares,
without regard to any beneficial ownership limits set forth in the COD.



--------------------------------------------------------------------------------

(3)    Each Stockholder, as to itself only, represents and warrants to the
Company as follows:

(a)    It has the requisite power and authority to enter into this Agreement and
consummate the Exchange and such transactions shall not contravene any
contractual, regulatory, statutory or other obligation or restriction applicable
to such Stockholder.

(b)    It is the record and beneficial owner of the aggregate number of shares
of Common Stock and Preferred Stock of the Company set forth opposite its name
on Schedule I, which shares constitute all of the shares of Common Stock and
Preferred Stock beneficially owned by BVF and its affiliates.

(c)    It is the record and beneficial owner of, and has valid and marketable
title to, the Shares being exchanged by it pursuant to this Agreement, free and
clear of any lien, pledge, restriction or other encumbrance (other than
restrictions arising pursuant to applicable securities laws), and has the
absolute and unrestricted right, power and capacity to surrender and exchange
the Shares being exchanged by it pursuant to this Agreement, free and clear of
any lien, pledge, restriction or other encumbrance. It is not a party to or
bound by, and the Shares being exchanged by it pursuant to this Agreement are
not subject to, any agreement, understanding or other arrangement (i) granting
any option, warrant or right of first refusal with respect to such Shares to any
person, (ii) restricting its right to surrender and exchange such Shares as
contemplated by this Agreement, or (iii) restricting any other of its rights
with respect to such Shares.

(d)    Neither it nor any of its affiliates nor any person acting on behalf of
or for the benefit of any of the forgoing, has paid or given, or agreed to pay
or give, directly or indirectly, any commission or other remuneration (within
the meaning of Section 3(a)(9) and the rules and regulations of the Commission
promulgated thereunder) for soliciting the Exchange, and the Stockholders have
received no additional consideration for the Shares other than the Preferred
Shares.

(4)    This agreement, and any action or proceeding arising out of or relating
to this agreement, shall be exclusively governed by the laws of the State of New
York.

(5)    In the event that any part of this agreement is declared by any court or
other judicial or administrative body to be null, void or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the
other provisions of this agreement shall remain in full force and effect. In
such an event, the Stockholders and the Company shall endeavor in good faith
negotiations to modify this agreement so as to affect the original intent of the
parties as closely as possible.

(6)    No provision of this Agreement may be amended or modified except upon the
written consent of the Company and each of the Stockholders, and no provision
hereof may be waived other than by a written instrument signed by the party
against whom enforcement of any such waiver is sought.

(7)    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

Please sign to acknowledge agreement with the above terms and return to the
undersigned.

 

Common Stockholder: Biotechnology Value Fund, L.P. By: BVF Partners L.P.,
General Partner By:  

BVF, Inc., General Partner

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President

 

Biotechnology Value Fund II, L.P. By: BVF Partners L.P., General Partner By:  

BVF, Inc., General Partner

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President

 

Biotechnology Value Trading Fund OS, L.P. By: BVF Partners OS, Ltd., General
Partner By: BVF Partners L.P., Sole Member By:  

BVF, Inc. General Partner

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President

Signature Page to 3(a)(9) Exchange Agreement



--------------------------------------------------------------------------------

Acknowledged and agreed to:

Ovid Therapeutics Inc.

 

By:  

/s/ Thomas Perone

Name:   Thomas Perone Title:   General Counsel and Corporate Secretary

Signature Page to 3(a)(9) Exchange Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

Stockholder

   Shares of
Common Stock
Beneficially
Owned      Shares of Series A
Preferred Stock
Beneficially
Owned      Shares of
Common Stock
to be
Exchanged      Shares of Series A
Preferred
Stock to be
Received  

Biotechnology Value Fund, L.P.

     1,787,782        600        633,000        633  

Biotechnology Value Fund II, L.P.

     1,433,747        496        538,000        538  

Biotechnology Value Trading Fund OS, L.P.

     256,794        87        91,000        91     

 

 

    

 

 

    

 

 

    

 

 

 

Total

     3,478,323        1,183        1,262,000        1,262     

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AMENDED AND RESTATED CERTIFICATE OF DESIGNATION